UNITED STATES DISTRICT COURT                                  EASTERN DISTRICT OF TEXAS


LARRY WAYNE RICHARD,                               §
                                                   §
                Plaintiff,                         §
                                                   §
versus                                             §   CIVIL ACTION NO. 1:12-CV-294
                                                   §
DONALD R. KELLY, et al.,                           §
                                                   §
                Defendants.                        §

                 MEMORANDUM ORDER PARTIALLY ADOPTING
           THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff Larry Wayne Richard, an inmate formerly confined at the Stiles Unit in Beaumont,

Texas, proceeding pro se, brought this lawsuit pursuant to 42 U.S.C. § 1983.

         The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends this action be dismissed.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, pleadings and all available

evidence. Plaintiff filed objections to the magistrate judge’s Report and Recommendation. This

requires a de novo review of the objections in relation to the pleadings and the applicable law. See

FED. R. CIV. P. 72(b).

         Plaintiff filed a notice to the court in which he stated he has no objection to the dismissal

of this action. However, plaintiff did not agree with the factual background of the case as set forth

in the report. Plaintiff’s objections are not pertinent to the dismissal of this action. After careful

consideration, the court concludes the Report should be adopted to the extent it recommended the

dismissal of this action.
                                           ORDER

       Accordingly, the report of the magistrate judge is ADOPTED to the extent it recommended

dismissal. A final judgment will be entered in this case in accordance with the magistrate judge’s

recommendation.

        SIGNED at Beaumont, Texas, this 29th day of July, 2019.




                                          ________________________________________
                                                      MARCIA A. CRONE
                                               UNITED STATES DISTRICT JUDGE




                                                2
